Case 4:18-cv-00474-ALM Document 355-2 Filed 01/13/20 Page 1 of 8 PageID #: 12443

        FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

                   IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION


                                       )
 INNOVATION SCIENCES, LLC,             )
                                       )
                   Plaintiff,          ) CASE NO. 4:18-CV-00474-ALM
                                       )
              v.                       )
                                       )
 AMAZON.COM, INC., AMAZON DIGITAL SER- )
 VICES, LLC, and AMAZON WEB            )
 SERVICES, INC.,                       )
                                       )
                   Defendants.


            DECLARATION OF RAVI R. RANGANATH IN SUPPORT OF
                 OPPOSITION TO MOTION FOR SANCTIONS
Case 4:18-cv-00474-ALM Document 355-2 Filed 01/13/20 Page 2 of 8 PageID #: 12444
Case 4:18-cv-00474-ALM Document 355-2 Filed 01/13/20 Page 3 of 8 PageID #: 12445

         FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

         6.      I understand that of the seventy-four documents Amazon produced between No-

 vember 16 and December 15, sixty-eight were in connection with the report of Amazon’s invalidity

 expert, Dr. David Johnson.

         7.      Between April 30 and December 31, 2019, I understand that IS made twenty sepa-

 rate document productions, consisting of over 50,000 pages. I understand that its production prior

 to this time consisted in large part of publicly available patents, file histories, and papers from inter

 partes review proceedings.

         8.      Attached as Exhibit 2 is a true and correct copy of a June 13, 2019 letter from

 Gregory A. Krauss, to Todd Gregorian. In that letter, IS requested that Amazon produce docu-

 ments submitted to the Federal Communications Commission (FCC). Amazon searched for these

 documents and produced them on August 7, 2019 as Bates range AMZ_VIS00015688–24264. I

 understand Amazon produced additional FCC documents on September 6, 2019 as Bates range

 AMZ_VIS00024350-35132.

         9.      Attached as Exhibit 3 is a true and correct copy of an August 26, 2019 letter from

 Jeffrey Ware to counsel for IS identifying email custodians David Jackson, Tim Clark, Omar

 Zarka, and Arlen Dean.

         10.     Attached as Exhibit 4 is a true and correct copy of a letter from Aldo Noto dated

 September 11, 2019, requesting that Amazon collect and produce email from Amazon corporate

 designees Arlen Dean and Omar Zarka by September 16, 2019. In response, Amazon produced

 over 15,000 emails on September 16 and 17, within three business days of IS’s request.

         11.     Attached as Exhibit 5 is a true and correct copy of an October 1, 2019 email I sent

 to IS’s counsel identifying Dave Matsumoto and Eugene Laevsky as email custodians.

         12.     Attached as Exhibit 6 is a true and correct copy of an October 3, 2019 email I sent




                                                    2
Case 4:18-cv-00474-ALM Document 355-2 Filed 01/13/20 Page 4 of 8 PageID #: 12446

         FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 to plaintiff’s counsel identifying Anup Balwani and Tunji Yusuf as email custodians.

        13.     To date, IS has not provided search terms for the individuals Amazon disclosed on

 October 1 and 3, 2019, though on December 30, IS did provide search terms generally related to

 Alexa skill and device certification.

        14.     Attached as Exhibit 7 is a true and correct copy of a November 19, 2019 email

 from Eric Krause to IS’s counsel identifying William Beaton, Rohit Vyas, Mark Aiken, Edward

 Birch-Jensen, Fred Torok, Chris Decenzo, and Frank Kearney as email custodians.

        15.     Attached as Exhibit 8 is a true and correct copy of the damages expert report of

 Stephen P. Magee and Dr. Devrim Ikizler, including selected exhibits to that report.

        16.     On March 18, 2019, Amazon produced a financial report

                                                                                      . Attached as

 Exhibit 9 is a copy of that financial report, bearing Bates range AMZ_VIS00010997-11002.

        17.     In advance of Mr. Matsumoto’s deposition, Amazon provided an update of the fi-

 nancial report previously produced on March 18, 2019, produced at Bates No.

 AMZ_VIS00050716,

                                    . Attached as Exhibits 10 and 11 are true and correct copies of

 these documents as produced.

        18.     On October 10, 2019, Aldo Noto sent an email requesting, among other things, that

 Amazon produce monthly                       . Amazon produced these

                                                                     , just twelve days later, on Oc-

 tober 22, 2019. On the same day, Amazon produced a revised

                                                                    . Attached hereto as Exhibits

 12-15 are true and correct copies of these documents as produced. I understand that Amazon re-




                                                 3
Case 4:18-cv-00474-ALM Document 355-2 Filed 01/13/20 Page 5 of 8 PageID #: 12447

            FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 produced the same documents on October 25, 2019 with an accompanying load file.

            19.   Attached as Exhibit 16 is a true and correct copy of my November 21, 2019 letter

 to IS’s counsel.

            20.   Attached as Exhibit 17 is a true and correct of excerpts of the deposition transcript

 of Eugene Laevsky on September 20, 2019.

            21.   Attached as Exhibit 18 are IS’s initial disclosures, served on April 17, 2019.

            22.   Attached as Exhibit 19 are IS’s responses to defendant’s joint first set of interrog-

 atories.

            23.   Amazon produced data on

                                                    . Amazon also produced

                                                                   . For example, Amazon produced

 one of these

                                                                            . Attached as Exhibit 20-

 22 is a true and correct copies of these documents as produced.

            24.   Attached as Exhibit 23 are excerpts of the transcript of the September 6, 2019 dis-

 covery hearing before the Honorable Nicole Mitchell.

            25.   Amazon produced

                                                 . Attached as Exhibit 24 is a true and correct copy

 of those documents as produced. I then had multiple telephonic conferences with counsel for IS

 on this issue. On such a call with Aldo Noto, counsel for IS, on October 18, 2019, IS finally

 articulated that it did not need any                     documents after all but

                                                                                               . Ama-

 zon quickly searched for and produced documents on those topics on October 25, 2019, as




                                                    4
Case 4:18-cv-00474-ALM Document 355-2 Filed 01/13/20 Page 6 of 8 PageID #: 12448

         FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

                                   .

         26.    Attached as Exhibit 25 is a true and correct copy of a November 4, 2019 email

 from Eric Krause to IS’s counsel identifying Mr. Aiken as a witness with knowledge on technical

 information about how Amazon




                             .

         27.    Attached as Exhibit 26 is a true and correct copy of transcript excerpts of the par-

 ties’ telephonic hearing with the Court on December 26, 2019.

         28.    Attached as Exhibit 27 is a true and correct copy of the expert report of Joseph C.

 McAlexander on infringement, and Attachments E and D-a thereto.

         29.    Attached as Exhibit 28 are true and correct copies of emails designating Stephen

 P. Magee and Devrim Ikizler on November 4 and 24, 2019, respectively.

         30.    Attached as Exhibit 29 is a true and correct copy of the 30(b)(6) deposition notice

 to IS in this case, dated September 10, 2019.

         31.    Attached as Exhibit 30 is a true and correct copy of email correspondence dated

 December 31, 2019 through January 5, 2020 between counsel for joint defendants Vector and HTC

 and plaintiff’s counsel, Don Jackson, regarding Ms. Anne Wong’s availability to sit for a deposi-

 tion.



 //




                                                 5
Case 4:18-cv-00474-ALM Document 355-2 Filed 01/13/20 Page 7 of 8 PageID #: 12449

         FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

        I declare under penalty of perjury under the laws of the United States that the foregoing is

 true and correct.

        Executed this 10th day of January 2020, in Mountain View, California.



                                              /s/ Ravi R. Ranganath
                                              Ravi R. Ranganath




                                                 6
Case 4:18-cv-00474-ALM Document 355-2 Filed 01/13/20 Page 8 of 8 PageID #: 12450

         FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 10, 2020, a true and correct copy of the foregoing document

 was served on each party through their counsel of record via email.

        Donald Lee Jackson
        Email: djackson@davidsonberquist.com
        Alan Arthur Wright
        Email: awright@davidsonberquist.com
        Gregory Albert Krauss
        Email: gkrauss@davidsonberquist.com
        James Daniel Berquist
        Email: jay.berquist@davidsonberquist.com
        Davidson Berquist Jackson & Gowdey LLP
        8300 Greensboro Drive Suite 500
        McLean, VA 22102

        Counsel for Plaintiff
        Innovation Sciences, LLC



                                              /s/ Ravi Ranganath
                                              Ravi Ranganath




                                                 7
